Citation Nr: 1200209	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985 and January 2004 to February 2005.  Service in Iraq is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection for residuals of an appendectomy, hypertension, coronary artery disease, a respiratory disorder, a low back disorder and hearing loss.  The Veteran disagreed and perfected an appeal.  In March 2010, the Veteran and his representative presented testimony and evidence in support of his claims at a hearing at the RO before a local hearing officer.  A transcript of that hearing is included in his VA claims folder.  

In an August 2010 decision, the Board remanded the claim for scheduling of a hearing before the Board, however, the Veteran failed to appear at the scheduled Board hearing in November 2010.

The issues of entitlement to service connection for an acquired psychiatric disorder and the knees has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See informal hearing presentation dated in November 2011.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, coronary artery disease, a respiratory disorder, a low back disorder and hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's April 2005 appendectomy occurred several months after discharge from active service and is not shown to be related to service.


CONCLUSION OF LAW

Entitlement to service connection for residuals of an appendectomy is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals of an appendectomy.  He contends that the environment in which he served while on active duty in Iraq resulted in the removal of his appendix within weeks after he was discharged from active duty.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a June 2006 letter of the evidence required to substantiate a claim for service connection and of the steps VA would take to assist him in developing his claim, including obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  The June 2006 letter further told the Veteran how VA determines a disability rating and an effective date for a claimed disability.  Moreover, the Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VBA has obtained the Veteran's service treatment records from his initial active duty period, VA treatment records and private medical records that were identified by the Veteran.  As indicated in the Introduction, the Veteran provided testimony at a hearing before a local hearing officer in March 2010.  The Veteran has not received a VA examination in connection with this claim, but the Board finds that one is not required as the evidence does not show that appendicitis may be related to service.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record 'indicate' that the claimed disability or symptoms 'may be' associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran reported that he did not have symptoms in service and the evidence shows the appendectomy occurred after discharge and that the onset of his  symptoms was only three to four days earlier.  The Veteran is not competent as a lay person to provide an etiological opinion regarding his appendicitis as this is not within the ability of a lay person to observe.  The evidence does not otherwise show that appendicitis may be related to service and the medical evidence is not insufficient to decide the claim.  The medical evidence shows that he had an appendectomy after service with the onset of symptoms several days earlier, however, there is no indication that the appendicitis may be related to service.  The Board notes that while the Veteran was examined in July 2005, the RO requested the examination only with respect to other claims and did not ask the examiner to provide information regarding the appendectomy claim.  In sum, the Board finds that an examination is not warranted in light of the evidence.   

The RO has requested records on several occasions from the Veteran's National Guard units, however, no records have been provided by those units.  For that reason, and others stated below, the Board remands the Veteran's claims for further development.  With regard to the claim on appeal, the Board observes that the available service treatment records in combination with the Veteran's testimony provide adequate records to support a decision in the claim for entitlement to service connection for appendectomy residuals.  Moreover, to the extent that the Veteran reported to a VA medical provider that he planned to seek Social Security Administration (SSA) disability benefits, he did not report that SSA had information relevant to this claim.  In addition, he has reported that he has no functional impairment from this disability other than a non-tender scar.  Accordingly, the duty to assist does not require that VA attempt to obtain SSA records in connection with this claim.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision.

The Veteran seeks service connection for residuals of an appendectomy.  He contends that the environment in which he served while on active duty in Iraq, including his elevated blood pressure, resulted in the removal of his appendix within weeks after he was discharged from active duty.  He further testified that he has a non-tender surgical scar from that operation.  See March 2010 hearing transcript at pages 7-8.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  

A January 2005 post-deployment health assessment contains no indication of complaints of abdominal problems during his active duty service.  The Veteran was seen in July 2005 by a VA medical examiner who noted that the Veteran had an appendectomy in March 2005, but who did not report any residuals, including any surgical scar, or provide an etiological opinion.  However, as the Board noted above, the examiner was only asked to assess other disorders.  The Veteran basically testified at the March 2010 local hearing that he had no residuals from the appendectomy other than the non-tender surgical scar.  

As noted above, in order to establish service connection, there must first be evidence of a present disability.  In this case, the Veteran has reported that he has a non-tender surgical scar.  In addition, a claimant must show that a disability was incurred in or aggravated during active duty service.  In this case, the appendectomy occurred in March 2005, after the Veteran was discharged from active duty.  

The Veteran has vaguely contended that the environment in Iraq was such that it caused his appendix to perforate.  See March 2010 local hearing at page 3.  The Veteran also testified that he did not have any pain during active duty that would have suggested his appendix was being affected.  See March 2010 local hearing at page 2.  The Board observes that the Veteran's testimony that he did not experience abdominal pain during his active duty is supported by the January 2005 post deployment medical report which contains no complaint of or reference to abdominal pain.  The Court has held that contemporaneous evidence has great probative value. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In addition, his statements regarding the lack of symptoms in service are credible, competent and probative.  

The Board also finds that the Veteran's statement regarding the potential etiology of his appendectomy is not competent.  There is nothing in the record that suggests that the Veteran is competent to provide such a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  The Veteran as a lay person does not have the medical knowledge required to provide a link between service and a post-service appendectomy where the symptoms began after service.  This is beyond the observations that a lay person can make. 

Based on a review of the entire record, the Board finds that the evidence does not show that the Veteran's appendectomy was caused by anything that occurred during his active duty service.  Finally, the Board observes that 38 C.F.R. § 3.309 provides for presumption of service connection of listed disabilities if they are manifested to a compensable degree within a year of a Veteran's discharge.  In this case, the only current residual of the appendectomy is a scar that was incurred after discharge.  Scars, however, are not among the chronic disabilities listed in section 3.309(a).  

For those reasons, the Board finds that the preponderance of the evidence is against the claim and therefore the Veteran's claim for service connection for residuals of an appendectomy is denied.  


ORDER

Entitlement to service connection for residuals of an appendectomy is denied.


REMAND

Reasons for remand

The July 2005 VA examiner reported that a review of the existing service treatment records showed that the Veteran had three separate high blood pressure readings during his active duty.  Specifically, the blood pressure readings are 151/106 on October 1, 2004; 144/99 on October 4; 153/98 on October 7; 142/86 on October 12; and 155/99 on October 27.  The Veteran, a National Guard soldier, testified at the local hearing that he had high blood pressure prior to being activated in January 2004.  See March 2010 local hearing transcript at page 3.  The record does not include medical records indicating a physical was provided upon the Veteran's activation.  

The record includes a September 2006 memorandum to the file that states the steps taken to obtain the Veteran's service treatment records from the U.S. Army and from the Veteran's National Guard units.  Essentially, it appears that no records of the Veteran's National Guard service are located with the Army, but it is clear that the RO acted without any response from the National Guard units.  In the January 2007 notice of disagreement, the Veteran noted that he was assigned to several different units over the time of his service in the National Guard.  It appears that the RO only attempted to obtain records from one unit.  In addition, it does not appear that the RO attempted to obtain records from the Alabama National Guard Adjutant General's Office.  In any case, there is nothing in the record to indicate the RO received notice from anyone associated with the Alabama National Guard that the records do not exist or that they do not have the records.

38 C.F.R. § 3.159(c) (2) requires that VA make as many attempts to obtain records as are necessary to obtain relevant records from a Federal department or agency.  In addition, VA "will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  In order to find that the records do not exist or that further efforts to obtain them would be futile, VA must be informed by the Federal department or agency "that the requested records do not exist or the custodian does not have them."  See 38 C.F.R. § 3.159(c) (2) (2010).   

Determining whether the records exist is important in this case.  If there are service treatment records or other health care records that show that the Veteran had high blood pressure or hypertension prior to his activation in January 2004, then the issue is whether the hypertension was aggravated during service.  If there are no such records, then the records may require a presumption that the Veteran was normal upon his activation in 2004.  

The Veteran has complained that he has low back pain and hearing loss that began during service.  The Veteran is competent to provide evidence of the symptoms he experiences.  He testified at the hearing of jumping from Humvees and carrying backpacks that cumulated to injure his back.  He also testified that he was exposed to excessive noise in service when he was exposed to gunfire, artillery and missile fire when he was in Iraq.  See March 2010 hearing transcript at pages 6-7.  No examination was provided the Veteran regarding his low back problem or loss of hearing acuity.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board finds that the McLendon criteria are met and that the claims should be remanded for examinations.

Finally, the Veteran seeks service connection for coronary artery disease (CAD) and a respiratory disorder.  The Board notes that the Veteran was diagnosed with CAD by VA physicians in November 2005 and that an Army physician noted that the Veteran had "vague" symptoms of CAD during service.  The Board also notes that the Veteran was seen during service complaining of shortness of breath in conjunction with symptoms related to CAD.  See October 4, 2004 report.  The July 2005 VA examiner found only that the Veteran's CAD was aggravated by the hypertension, however, there is no opinion regarding whether the Veteran exhibited symptoms of CAD during service.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For those reasons, the Board remands the claims for a new examination that includes a medical opinion whether the Veteran manifested CAD symptoms during service that are related to his currently diagnosed CAD symptoms.  In addition, the examiner should determine whether the Veteran currently manifests a respiratory disorder and if so, whether it is related to the Veteran's active duty service, including his service in Iraq.

The Veteran should also be asked to provide or identify all sources of treatment for the claimed disabilities since 1985.  The RO should then obtain identified records, including VA medical records. 

The Board notes that the Veteran reported to a VA medical practitioner that he was seeking Social Security Administration (SSA) disability benefits in February 2007.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Follow the requirements of 38 C.F.R. § 3.159(c) (2011) and obtain service records and service treatment records of the Veteran held by the Alabama National Guard; requests should again be made to the Veteran's unit as well as the Adjutant General's Office and any other appropriate agency.

2.  Notify the Veteran that he should provide or identify any medical records that are not already included in his VA claims folder that may support his claims that date from 1985.  Attempt to obtain any identified records, including VA medical records, provided that the Veteran has authorized their release. 

 3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  After the above development is complete, schedule the Veteran for an audiological examination by an appropriate VA examiner.  The claims folder should be forwarded to the examiner and the examiner should indicate in the examination report that it was reviewed.  The examiner should describe the hearing acuity of the Veteran and provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss manifested by the Veteran began in or is related to active duty service, including excessive noise exposure therein.  The examiner should state a complete rationale for any opinion provided.

5.  Schedule the Veteran for a medical examination by an appropriate VA medical examiner for his claimed low back disorder.  The claims folder should be forwarded to the examiner and the examiner should indicate in the examination report that it was reviewed.  The examiner should provide a description and diagnosis of any low back disorder currently manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any current low back disorder began in or is related to his active duty service.  The examiner should state a complete rationale for any opinion provided.

6.  After steps one to three are complete, schedule the Veteran for a medical examination by an appropriate VA medical examiner who should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not that the Veteran manifested symptoms of coronary artery disease during his active duty service and whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current CAD began in or is related to his active duty service.  The examiner should state a complete rationale for any opinion provided.

7.  After steps one to three are complete, schedule the Veteran for a respiratory medical examination by an appropriate VA medical examiner.  The claims folder should be forwarded to the examiner and the examiner should indicate in the examination report that it was reviewed.  The examiner should provide a description of the nature and extent of any respiratory disorder manifested by the Veteran, and provide an opinion whether any such disorder began in or is related to his active duty service, including service in Iraq.  The examiner should state a complete rationale for any opinion provided.

8.  Ensure that the above steps have been accomplished and that the examination reports are adequate.  If they are deficient in any manner, return the reports to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


